Citation Nr: 0923515	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder, Not Otherwise Specified (NOS).

2.  Entitlement to an evaluation in excess of 10 percent for 
pansinusitis.

3.  Entitlement to an initial evaluation in excess of 20 
percent for duodenal ulcer, formerly associated and rated with 
anxiety.

4.  Entitlement to an initial evaluation in excess of 20 
percent for severe osteoarthritis, right knee.

5.  Entitlement to an initial evaluation in excess of 20 
percent for severe osteoarthritis, left knee.

6.  Entitlement to service connection for hypertensive 
vascular disease, to include as secondary to service-connected 
anxiety.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1951 to April 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating determinations of the 
RO that increased the evaluation of the Veteran's anxiety 
disorder to 30 percent disabling, effective June 27, 2002; 
increased the evaluation of the Veteran's service-connected 
pansinusitis to 10 percent disabling, effective June 27, 2002; 
granted service connection for duodenal ulcer (formerly 
associated and rated with anxiety) evaluated as 20 percent 
disabling, effective June 27, 2002; granted service connection 
for severe osteoarthritis of the left and right knees, each 
evaluated as 20 percent disabling, effective June 27, 2002; 
and denied service connection for hypertensive vascular 
disease.  The Veteran filed timely appeals with regard to the 
denial of service connection and to the disability ratings 
assigned to the Board.  

Here, the Board notes that the Veteran also was granted 
service connection for instability of the right and left 
knees, each evaluated as 10 percent disabling, effective 
October 23, 2006.  The Veteran's claims file does not indicate 
that the Veteran filed a notice of disagreement (NOD) with 
respect to the initial evaluations assigned, but the Veteran 
was sent a supplemental statement of the case (SSOC) covering 
these issues dated in October 2007.  In an April 2008 
statement, the Veteran indicated that his knees have worsened 
and that he was in need of total knee replacements.  This 
could be construed as a NOD with respect to the initial 
evaluations assigned in the June 2007 rating decision.  
However, the record does not contain a substantive appeal with 
respect to these issues.  The Board therefore determines that 
the issues of entitlement to higher initial evaluations for 
the Veteran's service-connected instability of the right and 
left knees is not properly before the Board.

In statements dated in April and October 2008, the Veteran 
indicated that he has wrist disabilities.  In November 2006, 
the RO denied service connection for bilateral median 
neuropathy of the wrists.  The Board construes the April and 
October 2008 statements as a claim to reopen the Veteran's 
previously denied wrist claims.  It is referred to the RO for 
appropriate disposition. 

In April 2005, and again in August 2008, the  Veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board.  The Veteran was scheduled for hearings, but withdrew 
his requests in statements dated in May 2005 and October 2008.  
Since that time, the Veteran has not requested an additional 
hearing.  Thus, the Board finds that the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d).

Because the Veteran's ulcer and knee claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized these claims as indicated on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board also notes that, because the assigned 
evaluations for the Veteran's service-connected disabilities 
do not represent the maximum ratings available for these 
conditions, the Veteran's claims challenging the evaluations 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.



REMAND

After a careful review of the claims file, the Board finds 
that the Veteran's claims must be remanded for further action.

First, with respect to each of the Veteran's increase rating 
claims, the Veteran's representative set forth argument in the 
May 2009 Informal Hearing Presentation, and the Veteran set 
forth arguments in his April and October 2008 statements, that 
each of his service-connected disabilities are worse than they 
were at the time of his most recent VA examinations.  In this 
regard, the Board notes that the Veteran was last examined for 
his pansinusitis and his ulcer disorder in July 2003, for his 
anxiety in October 2004, and for his knees in October 2006.  
Because the Veteran has reported that his conditions have 
worsened, the Board concludes that these matters must be 
remanded for the Veteran to undergo contemporaneous and 
thorough VA examinations.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

The Board also notes that the Veteran has set forth argument 
regarding his knee disability, including exceptional factors 
that he believes warrant consideration of an extraschedular 
evaluation by the Director of the Compensation and Pension 
Service.  After considering the Veteran's arguments, the Board 
agrees that this evaluation is warranted in this case.  See 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting 
that the issue of an extraschedular rating is a component of a 
claim for an increased rating and referral for consideration 
must be addressed either when raised by the veteran or 
reasonably raised by the record).

Next, the Board observes that following the RO's issuance of 
the October 2007 SSOC in connection with the Veteran's ulcer 
and knee claims, the Veteran submitted medical evidence 
pertinent to these claims that was not accompanied by a waiver 
of initial RO consideration.  As such, the appeals must be 
remanded for the evidence to be reviewed by the RO and for the 
issuance of an SSOC.  38 C.F.R. § 20.1304(c) (2008); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

With respect to the Veteran's service connection claim for 
hypertensive vascular disease, the Board notes that the 
Veteran was provided a VA examination in January 2004.  The 
examiner indicated, after examining the Veteran, that the 
Veteran had diagnoses of hypertension, coronary disease and 
peripheral vascular disease.  The examiner opined that 
hypertensive vascular disease was not service related.  
Hypertension and vascular disease were indicated to be 
correlated with family history.  The examiner also stated, 
however, that the Veteran's anxiety "might at times aggravate 
the condition" but indicated that there was no evidence of 
this as a cause of the condition.  

Based on the foregoing, the Board finds that a VA examination 
is necessary to determine whether the Veteran's service-
connected anxiety disorder aggravates any diagnosed 
hypertensive vascular disease that the vet has.  Pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

Prior to affording a VA examination, the RO should also 
contact the Veteran and his  representative and request that 
he identify all VA and non-VA health care providers, other 
than those already associated with the Veteran's claims file, 
that have treated the Veteran since service for his claimed 
disabilities.  

Here, the Board notes that the Veteran has been recently 
treated at the Northampton and West Haven VA Medical Centers 
(VAMCs).  Upon remand, records from these facilities, dated 
since November 2006 and August 2005, respectively, should be 
associated with the claims file.  In this regard, the Board 
notes that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The RO should also ensure that (in addition to the above), its 
notice meets the requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), as appropriate.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess/Hartman, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  In the present appeal, the Veteran was 
provided with notice of the type of evidence necessary to 
establish his claims, but was not provided notice with 
respect to a disability rating or effective date.  This 
should be done on remand.

In Vazquez-Flores, the Court found that adequate notice 
requires that VA notify the claimant that, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Although the August 2008 Vazquez-Flores letter provided the 
possible diagnostic codes with regard to the Veteran's 
anxiety, sinus, and ulcer disabilities, it only provided 
Diagnostic Code 5010 for rating his knee disabilities.  On 
remand, the Veteran should be provided with all appropriate 
diagnostic codes for rating his knee disability under the 
provisions of 38 C.F.R. § 4.71(a) (2008).

Finally, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the matters on appeal.  The RO's adjudication of the appeal 
should include consideration of all evidence added to the 
record since the last adjudication of the claims.  
Additionally, the RO should consider whether "staged rating" 
(assignment of different ratings for distinct periods of time, 
consistent with the facts found) pursuant to the decisions in 
Fenderson, cited to above, and Hart v. Mansfield, 21 Vet. App. 
505 (2007), is warranted.

Accordingly, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
In particular, request that he identify 
all VA and non-VA health care providers, 
other than those already associated with 
the claims file, that have treated him for 
the claimed disabilities since service.  

Obtain all records of medical treatment 
from the Northampton and West Haven VAMCs 
dated since November 2006 and August 2005, 
respectively.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  

The RO should ensure that its letter 
contains an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman and Vazquez-Flores, cited 
to above, as appropriate.  In particular, 
provide at least general notice of all 
possible diagnostic codes under which the 
Veteran's knees may be rated under the 
provisions of 38 C.F.R. § 4.71a, for 
example, Diagnostic Codes 5256, 5258, 
5260, and 5261.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, schedule the Veteran for 
appropriate VA examinations-psychiatric, 
sinus, digestive system, and orthopedic-
in order to determine the nature, extent, 
frequency and severity of the Veteran's 
service-connected anxiety disorder, 
pansinusitis, duodenal ulcer, and right 
and left knee osteoarthritis, using the 
appropriate VA examination worksheets.  
The claims file must be made available to 
the examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such review 
in the examination report(s).  All 
appropriate tests and studies, including, 
as appropriate, X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.

The orthopedic examiner should note the 
ranges of motion for the right and left 
knees and the presence of ankylosis.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
physician is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the right 
and left knees are used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

In addition, the orthopedic examiner 
should note whether the Veteran has any 
instability or recurrent subluxation of 
the right and left knees.  Further, the 
orthopedic examiner should note whether 
the Veteran has any dislocated cartilage 
with frequent episodes of "locking," pain, 
and effusion into the joint.

The examiner(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report. 

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of any hypertensive 
vascular disease found to be present.  The 
entire claims file must be made available 
to the examiner designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All necessary special studies or tests 
should be accomplished.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of the 
symptoms of any diagnosed hypertensive 
vascular disease found to be present, to 
include hypertension, coronary disease, 
and peripheral vascular disease.  The 
examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any currently diagnosed hypertensive 
vascular disease is aggravated by his 
service-connected anxiety disorder.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation, consistent with 38 C.F.R. 
§ 3.310(a) (as revised effective in 
October 2006).  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the above, refer 
the Veteran's higher initial evaluation 
claims for his service-connected 
osteoarthritis of the right and left knees 
to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for consideration of whether "an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the service-
connected disabilities," is necessary and 
provide detailed reasons and bases in 
support of that decision.  38 C.F.R. 
§ 3.321(b)(1).  

5.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims on appeal, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  For any increased 
rating claim, document consideration of 
whether "staged rating" or referral for an 
extraschedular rating pursuant to the 
Fenderson, Hart and Barringer decisions, 
cited to above, is warranted.  If any 
benefit requested remains adverse to the 
Veteran, he and his representative should 
be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



